Exhibit 10.1

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPERATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

AMENDMENT NO. 2 TO

SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY
AGREEMENT OF MARKWEST LIBERTY MIDSTREAM & RESOURCES, L.L.C.

 

 

This Amendment No. 2 dated April 28, 2011 (this “Amendment”) to the Second
Amended and Restated Limited Liability Company Agreement of MarkWest Liberty
Midstream & Resources, L.L.C., dated as of November 1, 2009 (as amended from
time to time, the “Agreement”), is made and entered into by the Company and the
undersigned Members of the Company, and hereby amends the Agreement as set forth
herein. Capitalized terms not otherwise defined herein shall have the meaning in
the Agreement.

 

WHEREAS, M&R MWE Liberty, LLC is obtaining a Loan (as defined below) from a
syndicate group of Lenders (as defined below), including Citibank, N.A. or an
Affiliate thereof acting as the Administrative Agent (as defined below) in
connection with the Loan; and

 

WHEREAS, in connection with the Loan, the Administrative Agent and the Lenders
are requiring that M&R MWE Liberty, LLC execute the Pledge (as defined below);
and

 

WHEREAS, pursuant to that unanimous written consent of the Managers and Members
dated the date hereof, the Board and the Members have consented to this
Amendment; and

 

WHEREAS, the undersigned are the sole Members of the Company and pursuant to
Section 15.9 of the Agreement, the Members and the Company desire to amend the
Agreement to modify the Agreement in connection with the Pledge in the manner
set forth in this Amendment;

 

NOW THEREFORE, in consideration of the mutual promises made herein, the parties,
intending to be legally bound, hereby agree as follows:

 

1.             Section 1.1 is amended by adding the following new definitions:

 

“Administrative Agent” means Citibank, N.A., or an Affiliate or successor
thereof acting as the Administrative Agent in connection with the Loan, and its
successors and assigns in such capacity.

 

“Class A Foreclosure” has the meaning set forth in Section 7.7(a).

 

“Closing” has the meaning set forth in Section 7.7(c).

 

“Decision Period” has the meaning set forth in Section 7.7(c).

 

1

--------------------------------------------------------------------------------


 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPERATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

“Fair Market Value of the Foreclosed Interest” means the fair market value of
the Foreclosed Interest as of the date of the Initial Election Notice and as
determined pursuant to Section 7.7(b).

 

“Final Valuation Date” has the meaning set forth in Section 7.7(b).

 

“Foreclosed Interest” has the meaning set forth in Section 7.7(a).

 

“Foreclosure Notice” has the meaning set forth in Section 7.7(a).

 

“Initial Election Notice” has the meaning set forth in Section 7.7(a).

 

“Lender(s)” means that certain syndicate group of lenders, including the
Administrative Agent, under  the Loan.

 

“Loan” means that certain loan being obtained by M&R MWE Liberty, LLC from the
Lenders, including the Administrative Agent pursuant to the M&R MWE Credit
Agreement and the documents entered into in connection therewith.

 

“M&R MWE Credit Agreement” means that certain Credit Agreement by and among M&R
MWE Liberty, LLC and the Lenders dated as of the date hereof.

 

“Pledge” means that certain pledge agreement by and among M&R MWE Liberty, LLC
and the Administrative Agent dated as of the date hereof in connection with the
Loan.

 

“Purchase Notice” has the meaning set forth in Section 7.7(c).

 

“Succeeding Member” has the meaning set forth in Section 7.7(a).

 

2.             The Agreement is hereby further amended by inserting a new
Section 7.7 into the Agreement as follows:

 

“Section 7.7. Purchase Right of Class B Members.

 

(a)           Solely in the event of (i) any foreclosure sale or transfer in
lieu thereof or other disposition of the Class A Interest pursuant to the Pledge
(the “Foreclosed Interest” and any such sale, transfer in lieu thereof or other
disposition, a “Class A Foreclosure”), and (ii) following such Class A
Foreclosure the Administrative Agent, for the benefit of the Lenders, or any
Lender or other successful bidder at such Class A Foreclosure has succeeded to
the Foreclosed Interest of M&R MWE Liberty, LLC in the Company (all such Persons
who have succeeded to the Foreclosed Interest are referred to as the “Succeeding
Member”), the Succeeding Member shall give prompt written notice (the
“Foreclosure Notice”) to the Class B Members of the occurrence of the foregoing
(and in no event later than one Business Day thereafter).  At any time within
three (3) Business Days after receipt of the Foreclosure Notice, the Class B
Members shall have

 

2

--------------------------------------------------------------------------------


 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPERATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

the right to purchase, on a pro rata basis in accordance with their respective
Class B Percentage Interests or on such other basis as the Class B Members may
determine, all or any portion of the Foreclosed Interest held by such Succeeding
Member by delivery of a written notice to the Succeeding Member and the Company
of such election to purchase the Foreclosed Interest (the “Initial Election
Notice”).

 

(b)          Upon receipt of the Initial Election Notice, the Fair Market Value
of the Foreclosed Interest shall be as mutually agreed to in writing by the
Class B Members and the Succeeding Member; provided, however, that if the
Class B Members and the Succeeding Member are unable to agree upon the Fair
Market Value of the Foreclosed Interest within five (5) Business Days, then the
Fair Market Value of the Foreclosed Interest shall be determined by an
independent appraiser selected by the Class B Members and the Succeeding Member
with all costs and expenses of such independent appraiser to be borne fifty
percent (50%) by the Class B Members and fifty percent (50%) by the Succeeding
Member. If the Class B Members and the Succeeding Member are unable to agree as
to the selection of the independent appraiser, then within three (3) Business
Days the Class B Members, on the one hand, and the Succeeding Member, on the
other hand, shall each select an independent appraiser and the two so selected
independent appraisers, within five (5) Business Days of the last so selected
independent appraiser, shall appoint a third independent appraiser who shall
appraise and determine the Fair Market Value of the Foreclosed Interest within
thirty (30) days of such appointment.  The determination of the Fair Market
Value of the Foreclosed Interest by the independent appraiser appointed
hereunder shall be conclusive and binding upon the Class B Members and the
Succeeding Member with all costs and expenses of the independent appraiser to be
borne fifty percent (50%) by the Class B Members and fifty percent (50%) by the
Succeeding Member.  The date of final determination of the Fair Market Value of
the Foreclosed Interest pursuant to this Section 7.7(b) shall be the “Final
Valuation Date.”  Any independent appraiser selected pursuant to this
subparagraph shall have at least ten (10) years of experience appraising assets
of a similar nature to those of the Company.

 

(c)           Within ten (10) Business Days after the Final Valuation Date (such
ten (10) Business Day period, the “Decision Period”), the Class B Members may
elect to purchase (on a pro rata basis in accordance with their respective
Class B Percentage Interests or on such other basis as the Class B Members may
determine) the Foreclosed Interest from the Succeeding Member for ** by
delivering written notice to the Succeeding Member and the Company within the
Decision Period (the “Purchase Notice”); provided, however that the **. 
Following receipt of the Purchase Notice, the Company shall thereafter set a
reasonable place and time for the closing of the purchase and sale of the
Foreclosed Interest (the “Closing”), which shall be not less than 10 days nor
more than 90 days after the delivery of the Purchase Notice and which purchase
price shall be payable in cash in full at the Closing.

 

3

--------------------------------------------------------------------------------


 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPERATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

(d)           At the Closing, the Succeeding Member shall make customary
representations and warranties concerning (i) such Succeeding Member’s valid
title to and ownership of the Foreclosed Interest, free and clear of all Liens
(excluding those arising under applicable securities laws or this Agreement),
and (ii) such Succeeding Member’s authority, power and right to enter into and
consummate the sale of the Foreclosed Interest.  Upon the Closing, the Class B
Members purchasing the Foreclosed Interest shall become Substitute Members with
respect thereto. The Succeeding Member also agrees to execute and deliver such
instruments and documents and take such actions, including obtaining all
applicable approvals and consents and making all applicable notifications and
filings, as the Class B Members may reasonably request in order to effectively
implement the purchase and sale of the Foreclosed Interest hereunder and the
designation of the Class B Members as Substitute Members with respect to the
Foreclosed Interest.

 

(e)           If the Class B Members do not elect to purchase the Foreclosed
Interest pursuant to this Section 7.7, the Foreclosed Interest shall continue to
be subject to, and the Succeeding Member shall continue to comply with, the
restrictions on Transfers that are otherwise set forth in this Agreement,
including, without limitation, this Article 7.

 

(f)            Notwithstanding any provision of this Agreement to the contrary,
including the provisions of Section 7.1, the provisions of this Section 7.7
shall be applicable, and the Class B Members shall have the right to purchase
the Foreclosed Interest pursuant hereto, both during and after the Project
Period.

 

(g)           M&R MWE Liberty, LLC represents and warrants to the Class B
Members that, as of the date hereof and following the execution of the Loan
Documents, the **.  M&R MWE Liberty, LLC further covenants and agrees, for the
benefit of the Class B Members, that the ** at any time on or after the date
hereof **.

 

3.             The Company, the Members and the Administrative Agent have
entered into the Consent and Agreement (the “Pledge Consent”) dated as of even
date herewith.  In connection with the Pledge Consent, (i) MWE Liberty and M&R
MWE Liberty, LLC hereby acknowledge and agree that the Pledge Consent allows the
Administrative Agent, for the benefit of the Lenders, or any Lender to become a
Substitute Member upon a Class A Foreclosure, (ii) all future Additional Members
or Substitute Members not described in clause (i) shall be subject to the Pledge
Consent, and, notwithstanding anything in this Agreement to the contrary, any
such Additional Member or Substitute Member shall be deemed to have consented to
the Administrative Agent, for the benefit of the Lenders, or any Lender becoming
a Substitute Member upon a Class A Foreclosure and (iii) that such any such
Additional Member or Substitute Member described in clause (ii) shall execute
reasonable documentation evidencing its consent to the Administrative Agent, for
the benefit of the Lenders, or any Lender becoming a Substitute Member upon a
Class A Foreclosure.

 

4

--------------------------------------------------------------------------------


 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPERATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

4.             Except as hereby expressly modified by this Amendment, all terms
of the Agreement remain in full force and effect. This Amendment shall bind and
benefit the Company and its Members and their respective heirs, beneficiaries,
administrators, executors, receivers, trustees, successors and assigns.

 

5.             The Members agree that the actions of the Board, Members and
officers previously taken in connection with the actions, elections and
transactions of the Company and contemplated to be taken under this Amendment
and the Consent are in all respects, authorized, approved, ratified and
confirmed as the acts and deeds of the Company.

 

6.             This Amendment may be executed in any number of counterparts,
including by electronic transmission, with each such counterpart constituting an
original and all of such counterparts constituting but one and the same
instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

5

--------------------------------------------------------------------------------


 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPERATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

IN WITNESS WHEREOF, the Company and the Members have executed this Amendment as
of April 28, 2011 pursuant to and in accordance with Section 15.9 of the
Agreement.

 

 

COMPANY:

 

 

 

MARKWEST LIBERTY MIDSTREAM & RESOURCES, L.L.C.,

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Frank M. Semple

 

 

Name:

Frank M. Semple

 

 

Title:

President and CEO

 

 

 

 

 

 

 

 

 

 

MEMBERS:

 

 

 

 

MARKWEST LIBERTY GAS GATHERING, L.L.C.,

M&R MWE LIBERTY, LLC,

a Delaware limited liability company

a Delaware limited liability company

 

 

 

 

By:

/s/ Frank M. Semple

 

By:

/s/ John T. Raymond

Name:

Frank M. Semple

 

Name:

John T. Raymond

Title:

President and CEO

 

Title:

Managing Partner & CEO

 

 

 

 

 

 

 

 

MARKWEST LIBERTY MIDSTREAM & RESOURCES, L.L.C.,

 

a Delaware limited liability company

 

 

 

 

 

 

 

 

 

By:

/s/ Frank M. Semple

 

 

Name:

Frank M. Semple

 

 

Title:

President and CEO

 

 

 

--------------------------------------------------------------------------------